     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 1 of 10




 1    WO                                                                                          JL

 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     Marcos Vaca,                                     No. CV 18-04593-PHX-JAT (MTM)
10                            Plaintiff,
11     v.                                               ORDER
12
       Bill Risen, et al.,
13
                              Defendants.
14
15           Plaintiff Marcos Vaca, who is currently confined in the Arizona State Prison
16    Complex-Eyman, brought this civil rights action pursuant to 42 U.S.C. § 1983. Defendants
17    Chad Hertz and Allen Salee move for summary judgment. (Doc. 41.) Plaintiff was
18    informed of his rights and obligations to respond pursuant to Rand v. Rowland, 154 F.3d
19    952, 962 (9th Cir. 1998) (en banc) (Doc. 44), and he opposes the Motion. (Doc. 48.)
20    Plaintiff has also filed a Motion for Status (Doc. 57.)
21           The Court will grant the Motion for Status insofar as this Order informs Plaintiff of
22    the status of the case and will grant the Motion for Summary Judgment.
23    I.     Background
24           As relevant to the Motion for Summary Judgment, Plaintiff alleges in Count Two
25    of the Complaint that Defendants Salee and Hertz taunted Plaintiff and that Hertz told
26    Plaintiff to cover the camera in his cell so that Salee and Hertz could enter Plaintiff’s cell
27    and assault him. (Doc. 1 at 6.)1 Plaintiff refused, and as he was speaking with Defendant
28
             1
                 The citation refers to the document and page number generated by the Court’s
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 2 of 10




 1    Hertz, Defendant Salee snuck up to the cell door and began to pepper-spray Plaintiff “for
 2    no reason other than to commit a federal crime against [Plaintiff.]” (Id.) After Salee
 3    emptied the can of pepper spray, he and Hertz entered Plaintiff’s cell and placed him in
 4    handcuffs. (Id.) The handcuffs were so tight that Plaintiff lost feeling in his hands. (Id.)
 5    Salee and Hertz began to lead Plaintiff to the booking area and they slammed Plaintiff’s
 6    head into the wall “with a deadly force.” (Id.) At that point, Hertz and Salee placed Plaintiff
 7    in a “restraining chair” in violation of “major protocols and procedures.” (Id.) The officers
 8    knew Plaintiff was “full of pep[p]er spray and need[ed] to be put in a shower” but instead
 9    they restrained him for approximately two hours so that he could “choke and gag” on the
10    pepper spray. (Id.)
11           On screening the Complaint under 28 U.S.C. § 1915A(a), the Court determined that
12    Plaintiff stated a Fourteenth Amendment excessive force claim in Count Two against
13    Defendants Salee and Hertz and directed them to answer the claim. (Doc. 6.) The Court
14    dismissed the remaining claims and Defendants. (Id.)
15           In their Motion for Summary Judgment (Doc. 41), Defendants assert that Plaintiff
16    failed to properly exhaust the available administrative remedies with respect to his
17    excessive force claim against them before he filed the Complaint in this case.
18    II.    Summary Judgment Standard
19           A court must grant summary judgment “if the movant shows that there is no genuine
20    dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
21    Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
22    movant bears the initial responsibility of presenting the basis for its motion and identifying
23    those portions of the record, together with affidavits, if any, that it believes demonstrate
24    the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
25           If the movant fails to carry its initial burden of production, the nonmovant need not
26    produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
27    1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
28
      Case Management/Electronic Case Filing system.

                                                   -2-
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 3 of 10




 1    to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
 2    contention is material, i.e., a fact that might affect the outcome of the suit under the
 3    governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
 4    jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
 5    242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
 6    Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
 7    favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
 8    it must “come forward with specific facts showing that there is a genuine issue for trial.”
 9    Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
10    citation omitted); see Fed. R. Civ. P. 56(c)(1).
11           At summary judgment, the judge’s function is not to weigh the evidence and
12    determine the truth but to determine whether there is a genuine issue for trial. Anderson,
13    477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
14    all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
15    materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
16    III.   Facts
17           Plaintiff did not file a controverting statement of facts or a separate statement of
18    facts. In addition, in his Response, Plaintiff does not address most of Defendants’
19    arguments. Rather, Plaintiff merely repeats some of the allegations in the Complaint and
20    contends that he exhausted the available administrative remedies before he filed the
21    Complaint. The Court will therefore construe Plaintiff’s verified Complaint as an affidavit
22    in opposition to the summary judgment motion to the extent that statements therein are
23    based on Plaintiff’s personal knowledge. See Jones v. Blanas, 393 F.3d 918, 923 (9th Cir.
24    2004) (allegations in a pro se plaintiff’s verified pleadings must be considered as evidence
25    in opposition to summary judgment); Schroeder v. McDonald, 55 F.3d 454, 460 (9th Cir.
26    1995) (verified complaint may be used as an affidavit opposing summary judgment if it is
27    based on personal knowledge and sets forth specific facts admissible in evidence).
28    However, to the extent Plaintiff failed to controvert Defendants’ facts in his Complaint, the



                                                  -3-
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 4 of 10




 1    Court will assume those facts are uncontroverted for the purposes of this Order.
 2    Heinemann v. Satterberg, 731 F.3d 914, 917 (9th Cir. 2013) (if a summary judgment
 3    motion is unopposed, Rule 56 “authorizes the court to consider a fact as undisputed”).
 4              A.       December 1, 2018 Incident2
 5              On November 30, 2018, Plaintiff was in custody at the La Paz Adult Detention
 6    Facility (hereinafter, the “Jail”) and housed in H-Pod.3 (Doc. 42 at 1 ¶ 1.) That night,
 7    Plaintiff and non-party Officer McClean “got into ‘some kind of argument/dispute.’” (Doc.
 8    42-1 at 56:17-25.) Officer McClean radioed for Defendants Hertz and Salee to come to
 9    the control tower and explained to them that Plaintiff was refusing to lockdown. (Doc. 42
10    at 2 ¶ 10.)
11              Defendants Hertz and Salee went to Plaintiff’s cell and spoke with Plaintiff for
12    approximately ten minutes, until non-party Sergeant Moore told Plaintiff, “this ends right
13    here.” (Id. ¶¶ 11-12, 14.) Later that night, Defendants Hertz and Salee passed out hygiene
14    packs to detainees in H-Pod, including Plaintiff. (Id. at 3 ¶ 16.) The hygiene packs
15    included razors, among other hygienic items. (Id. ¶ 17.) Just after midnight, Defendants
16    Hertz and Salle returned to the H-Pod to retrieve the razors. (Id. ¶ 18.) Defendant Hertz
17    went to Plaintiff’s cell, and Defendant Salee went to the detainee in the cell next to
18    Plaintiff’s cell. (Id.¶ 21.) Plaintiff was not initially asked to return the razor.4 (Doc. 42-1
19    at 16.)
20              After more than one minute, Defendant Hertz advised Defendant Salee to retrieve a
21    MK-9 Oleoresin Capsicum (“OC”) canister. (Doc. 41 at 4 ¶ 28.) Defendant Salee returned
22    approximately one minute later with the MK-9 OC canister. (Id. at 5 ¶ 33.) When
23    Defendant Salee returned, Salee “got on his knees and crawled” to Plaintiff’s cell and
24
25             Many of Plaintiff’s allegations in the Complaint and Defendants’ specific facts
                2

26    regarding the December 1, 2018 incident are irrelevant to the Court’s exhaustion decision
      and will therefore be omitted.
27              3
                    H-Pod is a maximum security segregation pod. (Doc. 42 at 1 ¶ 1.)
28              4
               Defendants dispute this and assert that Defendant Hertz gave multiple commands
      to Plaintiff to return his razor, but Plaintiff refused to comply. (Doc. 42 at 4 ¶ 24.)

                                                     -4-
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 5 of 10




 1    deployed the OC spray in the cell.5 (Doc. 42-1 at 21.) Defendant Hertz gave Plaintiff a
 2    final order to give up his razor, and Plaintiff refused. (Id. ¶ 37.) Defendant Salee then
 3    inserted the wand underneath Plaintiff’s cell door and released a 2-3 second burst of OC
 4    spray into the cell. (Id. ¶ 39.)
 5           Defendant Hertz ordered Plaintiff to lie on the ground with his hands behind his
 6    back. (Id. at 6 ¶ 45.) Plaintiff complied, and Defendants entered the cell to handcuff
 7    Plaintiff. (Id. ¶ 47.) Defendants escorted Plaintiff to the booking area. (Id. ¶ 48.) While
 8    Defendants escorted Plaintiff, they stopped in between Doors 8 and 9, and with deadly
 9    force, slammed his head into the wall. (Doc. 42-1 at 29.) When they arrived at the booking
10    area, Defendants strapped Plaintiff into a restraining chair. (Doc. 42 at 7 ¶ 54.) Plaintiff
11    was then moved into the change-out shower room in the booking area. (Id. ¶ 55.) Plaintiff
12    remained in the booking area for just under an hour and a half. (Id. ¶ 57.)
13           B.     La Paz County Jail Inmate Grievance Procedure
14           La Paz County Jail detainees have access to an electronic Kiosk that allows them to
15    review the Inmate Handbook and fill out formal grievance forms, among other things.6 (Id.
16    at 10 ¶ 78.) The Inmate Handbook sets forth a three-step grievance process. (Doc. 42-1 at
17    91.) First, the detainee must attempt to informally resolve the issue with a staff member
18    or the Shift Supervisor within five days of the event causing the concern. (Id. at 89.) The
19    informal resolution may be conducted orally. (Id.) A staff member who receives a
20    detainee’s verbal or written concern attempts to resolve the issue informally. (Id.) If the
21    issue is beyond the scope of that employee’s authority, he/she notifies the Shift Supervisor
22    of the issue as soon as practical. (Id.) The Shift Supervisor then attempts to resolve the
23    issue informally. (Id.)
24    ....
25
             5
26            Defendants dispute this and assert that Defendants Salee walked to the cell and
      stood next to Defendant Hertz before any OC spray was deployed. (Doc. 41 at 5 ¶ 36.)
27           6
               To utilize the Jail Kiosk, a detainee must first electronically acknowledge receipt
28    of the Inmate Handbook on the Kiosk. (Doc. 42 at 10 ¶ 79.) Plaintiff acknowledged receipt
      of the Inmate Handbook before he first used the Jail Kiosk on February 10, 2018. (Id. ¶
      80.)

                                                 -5-
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 6 of 10




 1           If a detainee is unsatisfied with the response to an informal grievance, he is required
 2    to submit a formal grievance form within five days “of the alleged incident.”7 (Id. at 90.)
 3    The grievance is forwarded to the facilities grievance officer, who attempts to resolve the
 4    grievance within five working days. (Id. at 91.) A written response consisting of both the
 5    decision and reasons for that decision is returned to the detainee.8 (Id.) Finally, if a
 6    detainee is unsatisfied with the formal grievance decision, he must submit a written appeal
 7    to the Jail Commander within five days of receipt of the formal grievance decision. (Id.)
 8    The Jail Commander renders a final written decision within five days of receipt of the
 9    appeal. (Id.)
10           C.       Plaintiff’s Grievances
11           Plaintiff testified that he was aware that he was required to file grievances before
12    bringing a lawsuit. (Id. at 51-52.) On December 1, 2018, at approximately 3:30 a.m., less
13    than three hours after the incident described in the Complaint, Plaintiff submitted a formal
14    grievance via the Kiosk. (Id. at 101-02.) Plaintiff wrote in the grievance that Defendants
15    Hertz and Salee had pepper-sprayed him for no reason, removed him from his cell in
16    handcuffs, and, while escorting him to the booking area, slammed his head into the wall
17    with deadly force. (Id.)
18           Just before 4:00 a.m. on December 1, Plaintiff submitted a “General Request” to the
19    “Supervisor Kites Group,” addressed to Sergeant Solano, in which Plaintiff reasserted that
20    Defendants had pepper-sprayed him for no reason and slammed his head into the wall. (Id.
21    at 101.) A few hours after Plaintiff submitted the “General Request,” a supervisor
22    responded to the request, stating that the message had been “forwarded to the appropriate
23    officials.” (Id. at 100.) There is no evidence that the formal grievance was forwarded to
24
25
26
             7
                The grievance procedure also states, “A REMINDER: Inmates must file
      grievances within (5) days of the alleged incident and ONLY after attempting to informally
27    resolve it through staff members and the Shift Supervisor.” (Doc. 42-1 at 90.)
             8
28             The grievance procedure does not specify what is required of a detainee if he does
      not receive a response to the formal grievance, i.e., whether he may proceed to the next
      step of the process or must take some other action.

                                                  -6-
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 7 of 10




 1    Sergeant Solano or another official, or that a written response was issued in response to
 2    either the formal grievance or the “General Request.”9
 3           On December 8, 2018, Plaintiff submitted a “General Request” to the “Supervisor
 4    Kites Group,” addressed to Commander Suffle. (Id. at 95.) Plaintiff stated that he was
 5    “moving the grievance” he had filed on December 1, 2018 “to the second level.” (Id.) On
 6    December 9, 2018, Jail Staff informed Plaintiff that his December 8 grievance had been
 7    given to Commander Suffle. (Id. at 93.)
 8           Plaintiff testified that he sent the Complaint to the Court either on December 7 or 8,
 9    knowing that his December 1, 2018 grievance was still pending. (Id. at 59.) However, the
10    envelope in which Plaintiff mailed the Complaint is post-marked December 5, 2018. (Doc.
11    1-1.) Thus, Plaintiff submitted the Complaint for mailing no later than December 5, 2018,
12    and December 5, 2018 is the filing date of his Complaint. See Houston v. Lack, 487 U.S.
13    266, 276 (1988) (a pro se prisoner’s filing is deemed filed on the date of its submission to
14    prison officials for mailing, as opposed to the date of its receipt by the court).
15    IV.    Discussion
16           A.     Exhaustion Standard
17           Under the Prison Litigation Reform Act, a prisoner must exhaust “available”
18    administrative remedies before filing an action in federal court. See 42 U.S.C. § 1997e(a);
19    Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th Cir. 2006); Brown v. Valoff, 422 F.3d 926,
20    934-35 (9th Cir. 2005). The prisoner must complete the administrative review process in
21    accordance with the applicable rules. See Woodford v. Ngo, 548 U.S. 81, 92 (2006).
22    Exhaustion is required for all suits about prison life, Porter v. Nussle, 534 U.S. 516, 523
23
24
             9
25              On December 7, 2018, Plaintiff submitted a second grievance regarding the
      December 1, 2018 incident. (Id. at 95.) He addressed the grievance to Sergeant Solano
26    and included with the grievance a “Declaration,” in which Plaintiff asserted that
      Defendants Hertz and Salee had threatened him, tried to bait him into fighting them, and
27    told Plaintiff to cover up the camera in his cell so that they could fight him. (Id. at 95-96.)
      Plaintiff wrote that he never refused to return the razor, Defendant Salee snuck up to the
28    cell and pepper-sprayed Plaintiff, Defendants Hertz and Salee slammed Plaintiff’s head
      against the wall “numerous time[s],” and Defendants put him in a restraining chair for two
      hours. (Id. at 96.)

                                                   -7-
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 8 of 10




 1    (2002), regardless of the type of relief offered through the administrative process, Booth v.
 2    Churner, 532 U.S. 731, 741 (2001).
 3           The defendant bears the initial burden to show that there was an available
 4    administrative remedy and that the prisoner did not exhaust it. Albino v. Baca, 747 F.3d
 5    1162, 1169, 1172 (9th Cir. 2014); see Brown, 422 F.3d at 936-37 (a defendant must
 6    demonstrate that applicable relief remained available in the grievance process). Once that
 7    showing is made, the burden shifts to the prisoner, who must either demonstrate that he, in
 8    fact, exhausted administrative remedies or “come forward with evidence showing that there
 9    is something in his particular case that made the existing and generally available
10    administrative remedies effectively unavailable to him.” Albino, 747 F.3d at 1172. The
11    ultimate burden, however, rests with the defendant. Id. Summary judgment is appropriate
12    if the undisputed evidence, viewed in the light most favorable to the prisoner, shows a
13    failure to exhaust. Id. at 1166, 1168; see Fed. R. Civ. P. 56(a). If a court grants summary
14    judgment on non-exhaustion grounds, dismissal is without prejudice. See Lira v. Herrera,
15    427 F.3d 1164, 1170 (9th Cir. 2005); McKinney v. Carey, 311 F.3d 1198, 1200– 01 (9th
16    Cir. 2002).
17           B.     Discussion
18           Defendants have submitted evidence of the grievance procedure available at the Jail.
19    Defendants have also presented evidence that Plaintiff bypassed the first step of the
20    grievance procedure by failing to attempt to informally resolve the issue before he filed a
21    formal grievance. However, jail officials have discretion to waive procedural defects and
22    consider detainees’ complaints on the merits. See, e.g., Gonzalez v. Adams, 1:09-cv-01284-
23    AWI-SKO, 2013 WL 636730, at *5 (E.D. Cal. Feb. 20, 2013) (unpublished) (“Defendants
24    have submitted no authority for the proposition that prison officials lack the discretion to
25    accept untimely appeals”). Further, jail officials were obligated to inform Plaintiff if there
26    were any deficiencies with his grievance, and Defendants may not go back during litigation
27    and reject a grievance on procedural grounds never raised by jail officials at the time. See
28    Brown, 422 F.3d at 937.



                                                  -8-
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 9 of 10




 1           Plaintiff was not informed that there was any deficiency with his grievance or that
 2    he had failed to show an attempt to informally resolve the issue. Jail officials did not
 3    determine at the time that a failure to attempt to informally resolve the issue was a ground
 4    for rejecting the grievance; thus, they effectively waived that requirement. Thus, the Court
 5    will consider whether Plaintiff thereafter properly completed the grievance procedure
 6    before he filed the Complaint in this case.
 7           As noted above, upon the filing of a formal grievance, the grievance is forwarded
 8    to a grievance officer, who has five working days to attempt to resolve the issue and provide
 9    a written response to the detainee. Plaintiff filed his formal grievance on December 1,
10    2018, which was a Saturday; thus, the grievance officer had until Friday, December 7,
11    2018, to provide a written response to Plaintiff. The available evidence establishes that
12    Plaintiff submitted the Complaint for mailing no later than December 5, 2018, and therefore
13    filed his Complaint, before the five working day period for Defendants to respond to the
14    December 1 formal grievance had elapsed. (Doc. 42-1 at 91.) Thus, the evidence
15    establishes that Plaintiff did not properly complete the available grievance procedure
16    before he initiated this case. See Vaden, 449 F.3d at 1051 (a prisoner must exhaust
17    available remedies before filing any papers in federal court); McKinney v. Carey, 311 F.3d
18    1198, 1200 (9th Cir. 2002) (exhaustion is a precondition to filing suit). Therefore, the
19    burden shifts to Plaintiff to show that he exhausted administrative remedies or “come
20    forward with evidence showing that there is something in his particular case that made the
21    existing and generally available administrative remedies effectively unavailable to him.”
22    Albino, 747 F.3d at 1172.
23           In his Response to the Motion for Summary Judgment, Plaintiff states that on
24    December 1, 2018, he “wrote” a § 1983 civil rights complaint and mailed the complaint to
25    the Court “after [he] exhausted” his administrative remedies. (Doc. 48 at 1.) Plaintiff
26    claims that he spoke to Commander Suffle regarding “this issue and error,” and Suffle told
27    Plaintiff that he would not send the grievances to the third level. (Id. at 2.) Plaintiff asserts
28    that he “filed all [his] grievance[s]” to the third level before he mailed the Complaint. (Id.)



                                                    -9-
     Case 2:18-cv-04593-JAT-MTM Document 58 Filed 08/28/20 Page 10 of 10




 1    Plaintiff offers no evidence to support the claim that Commander Suffle refused to send
 2    Plaintiff’s grievances to the third level or that he otherwise submitted his grievances to the
 3    third level. Moreover, Plaintiff does not submit any evidence that controverts the evidence
 4    that Plaintiff failed to complete the grievance procedure before he filed the Complaint.
 5           The undisputed evidence, viewed in the light most favorable to Plaintiff, shows he
 6    failed to exhaust the available administrative remedies prior to filing his suit in federal
 7    court. The Court will therefore grant the Motion for Summary Judgment on the issue of
 8    exhaustion, and Plaintiff’s claim will be dismissed without prejudice. See McKinney , 311
 9    F.3d at 1200 (a court must dismiss an action if the prisoner was in the process of exhausting
10    remedies when the civil action was filed; however, the dismissal is without prejudice to
11    refiling).   Plaintiff may refile his claim in a new action after exhausting available
12    administrative remedies.
13    IT IS ORDERED:
14           (1)     The reference to the Magistrate Judge is withdrawn as to Defendants’
15    Motion for Summary Judgment (Doc. 41) and Plaintiff’s Motion for Status (Doc. 57).
16           (2)     Plaintiff’s Motion for Status (Doc. 57) is granted insofar as this Order
17    informs Plaintiff of the status of this case.
18           (3)     Defendants’ Motion for Summary Judgment (Doc. 41) is granted as to the
19    issue of exhaustion, and the action is terminated without prejudice. The Clerk of Court
20    must enter judgment accordingly.
21           Dated this 28th day of August, 2020.
22
23
24
25
26
27
28



                                                      - 10 -
